      Case 7:20-cv-00188 Document 18 Filed on 09/08/20 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                          Plaintiff,            §
                                                §
v.                                              §         CASE NO.       7:20-CV-188
                                                §
1.773 ACRES OF LAND, MORE OR LESS,              §
SITUATE IN HIDALGO COUNTY,                      §
STATE OF TEXAS; AND JUAN                        §
MERCADO, ET AL.,                                §
                                                §
                         Defendants.            §



                                        STIPULATION

       The United States of America (the “Government”) Pablo “Paul” Villarreal, Jr., Hidalgo
County, Texas, Hidalgo County Drainage District No. 1, South Texas Independent School
District, and South Texas College (the “Taxing Authorities”) stipulate and agree as follows:


       1.      The Taxing Authorities received notice of the Complaint in Condemnation in this
case [docket #1] and notice of their right to file a claim to property mentioned in that Order
under Fed. R. Civ. P. Supplemental Rule G(2).


       2.      The Taxing Authorities, through counsel, filed their Verified Claim of Hidalgo
County, Texas [docket #16], asserting that they have an interest in the following real property
identified as follows:

       Tract: RGV-MCS-2025-1
       Owner: Juan Mercado, et al.
       Acres: 1.773

       BEING a 1.773 acre tract (77.212 sq. ft.) parcel of land, more or less, being out of a
       called 4.160 acres, calculated as 4.173 acres, in Hidalgo County, Texas conveyed to
       Ochoa Sixto, Volume 1109, Page 751. Said parcel of land more particularly described by
       metes and bounds as follows;
      Case 7:20-cv-00188 Document 18 Filed on 09/08/20 in TXSD Page 2 of 3




3.     The Government, its agents, offices and employees had probable cause to seize and
institute condemnation proceedings against the property.             The property is subject to
condemnation pursuant to 40 U.S.C §§ 3113 and 3114.


4.     Based on the distinct facts and circumstances, the Taxing Authorities have a valid interest
in the property, specifically, ad valorem taxes, penalties and interest.


5.     In consideration of the recognition of Taxing Authorities tax lien and verified claim, the
Taxing Authorities release and hold harmless the Government and any agents, employees, and
servants of the Government (and any state or local law enforcement agencies and their agents,
servants, or employees), acting in their official or individual capacities from any and all claims
by them and their agents that currently exist or which may arise as a result of the Government’s
action(s) against or relating to the property more fully set out in their Petition of Condemnation.


6.     The Taxing Authorities agree to the entry of a Final Judgment as to Just Compensation
and Final Order of Distribution providing for payment of their interest (as described in paragraph
4). The Government’s obligation under any such Final Order of Distribution to satisfy Taxing
Authorities claim shall be limited by the amount of just compensation ultimately determined to
be due, offset by any costs set out therein. The Taxing Authorities consent to the drafting and
submission of a Final Judgment by the Government, which will be finally approved by the Court.


7.     The Government and Taxing Authorities will bear their own costs and/or attorney’s fees.
      Case 7:20-cv-00188 Document 18 Filed on 09/08/20 in TXSD Page 3 of 3




STIPULATED AND AGREED:


ATTORNEY FOR TAXING AUTHORITIES           RYAN K. PATRICK
                                          United States Attorney
                                          Southern District of Texas

By: /s/ Douglas Steven Bird               By:/s/ N. Joseph Unruh
DOUGLAS STEVEN BIRD                       N. JOSEPH UNRUH
Attorney in Charge for Defendant          Assistant United States Attorney
Southern District of Texas No. 343883     Southern District of Texas No. 1571957
Texas Bar No. 02331330                    Texas Bar No. 24075198
P.O. Box 17428                            1701 W. Bus. Hwy. 83, Suite 600
Austin, TX 78760                          McAllen, TX 78501
Telephone: (512) 447-6675                 Telephone: (956) 618-8010
Facsimile: (512) 693-0728                 Facsimile: (956) 618-8016
E-mail:steve.bird@lgbs.com
